Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration No. 333-132747 PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) 100% Principal Protection Notes UBS AG $5,000,000 Notes linked to the Dow Jones-AIG Commodity Index SM due February 12, 2010 Issuer (Booking Branch): UBS AG (Jersey Branch) Maturity Date; Term: February 12, 2010 (investment term of 3 years). No Interest Payments: We will not pay you interest during the term of the Notes. Index: The return on the Notes is linked to the performance of the Dow Jones AIG Commodity Index SM (the Index). The Index is designed to be a diversified benchmark for commodities as an asset class. The Index is composed of nineteen futures contracts on physical commodities traded on U.S. exchanges, with the exception of aluminum, nickel and zinc contracts, which trade on the London Metal Exchange (the LME). The Index was designed by AIG International Inc. (AIGI) and is calculated by Dow Jones & Company, Inc. (Dow Jones) in conjunction with AIGI. Participation Rate: 106%. Payment at Maturity: At maturity, you will receive a cash payment per $10 principal amount of the Notes based on the Index Return.  If the Index Return is positive, you will receive your principal plus an additional payment equal to 106% of the Index Return. In this case, the payment at maturity will be calculated as follows: $10 + ($10 x (Participation Rate x Index Return)).  If the Index Return is zero or negative, you will receive your full principal (a zero return). See Specific Terms of the NotesPayment at Maturity beginning on page S-28. Index Return: Index Ending Level  Index Starting Level Index Starting Level Index Starting Level: 165.476, the closing level of the Index on the trade date. Index Ending Level: The closing level of the Index on February 5, 2010 (the final valuation date). No Listing: The Notes will not be listed or displayed on any securities exchange or any electronic communications network. CUSIP Number: 90261J525 ISIN Number: US90261J5258 To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Solutions, Optimization Solutions, Performance
